People v Zapata (2016 NY Slip Op 03096)





People v Zapata


2016 NY Slip Op 03096


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Gesmer, JJ.


913 429/10

[*1]The People of the State of New York, Respondent,
vAlex Zapata, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joshua Norkin of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered November 29, 2012, as amended April 10, 2013, convicting defendant, upon his plea of guilty, of three counts of attempted robbery in the second degree, and sentencing him to concurrent terms of six years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for a youthful offender determination, and otherwise affirmed.
As the People concede, based on People v Rudolph (21 NY3d 497 [2013]), defendant is entitled to an express youthful offender determination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK